In an action to recover damages for malicious prosecution, false arrest, and intentional infliction of emotional distress, the defendants Bargold Storage Systems, Vestpro Management Corporation, Jay Paretsky, and Gerald Goldman appeal from an order of the Supreme Court, Kings County (Barasch, J.), dated June 9, 1999, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied that branch of the appellants’ motion which was for summary judgment dismissing the cause of action to recover damages for malicious prosecution insofar as asserted against them. After the appellants made out a prima facie case for summary judgment, the plaintiffs raised issues of fact as to whether the appellants had sufficient facts and information which would have led a reasonable person to believe that the plaintiffs were guilty of larceny and possession of stolen property (see, Anderson v Pegalis, 150 AD2d 315), and whether the appellants acted with malice (see, Jestic v Long Is. Sav. Bank, 81 AD2d 255). Denial of that branch of the motion which was to dismiss the causes of action to recover damages for false arrest and intentional infliction of *577emotional distress insofar as asserted against the appellants was also proper, since an issue of fact exists as to whether the plaintiffs’ arrests were privileged (see, Levine v Gurney, 149 AD2d 473; Pantazis v Bleau Towing Serv., 145 AD2d 816).
The appellants’ remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.